Citation Nr: 0318840	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the duration of the 
appeal, the claims file was transferred to the RO in 
Indianapolis, Indiana.  

In February 2003, the veteran testified before the 
undersigned Board member at a videoconference hearing at the 
RO in Indianapolis, Indiana.  A copy of the hearing 
transcript has been associated with the claims file. 

The issues of entitlement to service connection for bilateral 
hearing loss, PTSD, and tinnitus on a de novo basis, will be 
addressed in the remand section of the decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim to reopen service connection for 
tinnitus on the basis of new and material evidence, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  In an unappealed November 1991 rating decision, the RO 
denied the veteran's claim for service connection for 
tinnitus.  

3.  The additional evidence pertaining to the veteran's 
tinnitus received since the November 1991 RO rating decision, 
considered in conjunction with the record as a whole, is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for tinnitus.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for tinnitus.  
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
VA has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for tinnitus was received before 
August 29, 2001.  As such, these regulations, as in effect 
prior to August 29, 2001, are applicable to this appeal.

With respect to notice, while the record does not reflect 
that the VA has informed the appellant of the evidence needed 
to substantiate his request to reopen, nor advised him of VA 
assistance in the development of his claim to reopen, in 
light of the favorable determination contained herein, 
additional development in this regard would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991)

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  As 
indicated in the decision below, it has been determined by 
the Board that new and material evidence has been received to 
reopen the veteran's claim for service connection for 
tinnitus.  Further development with regard to the duty to 
assist is not warranted.  There is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Where a veteran served 90 days or more during a period of 
war, and a sensorineual hearing loss disability becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. § 3.309 (2002); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307). 

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a November 1991 rating decision, the RO denied service 
connection for tinnitus.  The veteran was informed of this 
decision by letter in November 1991 and he did not appeal 
that decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  In March 2001, the veteran filed a claim to 
reopen his claim for service connection for tinnitus.  The 
evidence of record at the time of the RO's November 1991 
rating decision included the veteran's service medical 
records.  A November 1965 pre-induction examination report 
reflects that the veteran's ears were found to have been 
"normal."  A Report of Medical History, dated in November 
1965, reflects that the veteran denied having worn hearing 
aids, and having any ear, nose or throat trouble, to include 
"running ears."  In April 1968, the veteran was seen in 
sick call for a fungal infection of the left ear.  When the 
veteran returned to sick call a few days later, a diagnosis 
of otitis externa of the left ear was recorded by the 
examining physician.  A July 1968 separation examination 
report reflects that the veteran's ears were "normal" at 
discharge.  A July 1968 Report of Medical History reflects 
that the veteran reported having had ear, nose or throat 
trouble, but he denied having "running ears" or having worn 
hearing aids.  

Also of record at the time of the RO's November 1991 rating 
decision was an August 1991 VA examination report.  During 
the examination, the veteran indicated that he had not had 
any problems during service with the exception of an ear 
infection.  The veteran complained of ringing in his ears, 
and indicated that he was to be fitted for hearing aids.  A 
physical evaluation of the veteran's ears revealed that the 
canals and drums were clear.  A diagnosis of tinnitus was not 
recorded at that time. 

In the November 1991 rating decision, the RO denied 
entitlement to service connection for tinnitus based on a 
finding that there was no clinical evidence of tinnitus 
either during service or within the applicable presumptive 
period.

The evidence added to the record since the November 1991 
rating decision includes VA treatment reports, dating from 
February 1991 to October 2002.  In July 1991, the veteran 
complained of ringing in his ears.  A review of an October 
1991 treatment report, received by the RO in February 1992, 
reflects that the veteran complained of ringing in both of 
his ears for a long time and that it was getting worse.  At 
that time, an assessment of "Ringing his ears" was recorded 
by the examining physician.  A November 1991 VA outpatient 
report reflects that the veteran continued to complain of 
worsening ringing in his ears.  At that time, an assessment 
of "stable" was recorded. 

The evidence of record at the time of the November 1991 
rating decision was devoid of any clinical diagnosis of 
tinnitus either during service or subsequent to service, 
although the veteran complained of ringing in his ears on VA 
psychiatric assessment in August 1991.  In contrast, the 
evidence received since the November 1991 rating decision 
indicates that the veteran has continued complaints of 
ringing in his ears and that a clinical diagnosis of 
"ringing his ears" was recorded.  As such, the newly 
submitted medical evidence initially clinically demonstrates 
that the veteran has been diagnosed with ringing in his ears.  
As such, the newly submitted evidence, when considered with 
all the evidence of record, is material to the veteran's 
claim, and is so significant it must be considered in order 
to fairly decide the merits of the claim.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Accordingly, reopening of the veteran's claim is in order.  
The above-cited evidence is new, as not previously of record, 
and clearly material to the question of whether the veteran 
currently has tinnitus which may be related to events in 
service.  As such, the veteran's claim is reopened.  38 
C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened, 
and the appeal is granted to this extent.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for tinnitus, the claim must be considered 
on the merits, de novo.  In this regard, additional 
development, to include, but not limited to, a clinical 
opinion as to whether any currently diagnosed tinnitus is at 
least as likely as not related to events or clinical findings 
noted in service, to include a left ear infection, would be 
useful in adjudicating the claim de novo.

With regard to the veteran's bilateral hearing loss, the 
veteran maintains that it is the result of having been in 
close proximity to a grenade explosion and to loud machinery 
during service.  In this regard, the veteran contends that he 
worked on tank and truck engines and armored personnel 
carriers several hours a day several times a week during 
service which caused his bilateral hearing loss.  While the 
service medical records are negative for any clinical 
evidence of hearing loss, the veteran's DD Form 214 reflects 
that his military occupational specialty was equipment 
maintenance.  An audiogram was not performed during a July 
1968 service separation examination.  Post-service VA 
treatment reports, dating from 1991 to 2002, to include a 
July 1991 VA audiometric examination report, reflect that the 
veteran has bilateral sensorineural hearing loss disability 
as currently defined by 38 C.F.R. § 3.385 (2002).  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, the 
veteran has not been afforded a VA audiological examination 
to determine whether there exists a nexus between his current 
hearing loss and any event in service, to include acoustic 
trauma, or clinical finding in service, to include a left ear 
infection. 

Regarding the veteran's claim for service connection for 
PTSD, the veteran reported an incident when his unit 
sustained a surprise firefight from the enemy during a 
Uniformed Services Officers concert, and that they were 
unable to return fire because their guns were locked up.  The 
veteran recalled another incident in the Long Bin area of 
Vietnam in which a Vietnamese female lobbed a grenade into 
the lead 3/4 ton-truck of a convoy.  The veteran indicated that 
there were about ten people in the back of the truck, and 
that the incident occurred around July to December 1967.  On 
another occasion, the veteran remembered seeing a dead 
American soldier with his hands stuffed inside his open 
stomach and his male genitals placed into his mouth.  The 
veteran reported that this incident occurred between April 
and May 1968.  The veteran's service personnel records show 
that he served in Vietnam as an engineer equipment repairman, 
assigned to the 139th Supply Company from July 16, 1967 to 
June 30, 1968.  Post-service VA outpatient and examination 
reports, dating from 1991 to 2002, reflect that the veteran 
has been diagnosed as having PTSD.  However, the record does 
not reflect that the VA has attempted to verify the veteran's 
alleged stressors with the Armed Services Center for Research 
of Unit Records (USASCRUR).  

Finally, during the February 2003 hearing before the 
undersigned Board Member, the veteran testified that he had 
received treatment for his "nerves" by a psychiatrist in 
1968 at the VA Medical Center (VAMC) in Cincinnati, Ohio.  
These reports are not contained in the claims file.  In 
addition, the veteran also related that from 2000 to 2001, he 
had received psychiatric treatment at the VAMC in Huntington, 
West Virginia.  While VA outpatient reports from the VAMC in 
Martinsburg, West Virginia are contained in the claims file, 
reports from the Huntington VAMC are absent.  The Board notes 
that records generated by VA facilities are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, a remand to obtain the 
aforementioned VA records is in order.  38 U.S.C.A. § 5103A 
(West 2002).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claims.  The RO must obtain and 
associate with the claims file all 
available records identified by the 
veteran, not already associated with the 
claims folder, to specifically include 
all treatment reports dated in 1968 from 
the Cincinnati, Ohio VAMC, and from the 
Huntington, West Virginia VAMC from 2000 
to 2001.  If any of the aforementioned 
reports are not available, documentation 
to this effect must be noted in the 
claims file. 

2.  The RO should schedule the veteran 
for a VA audiologocal examination.  The 
examiner must review the veteran's claims 
file, which should be made available 
before the examination, and examine the 
veteran to any extent necessary.  The 
examiner must indicate that a review of 
the claims file was made.  Thereafter, 
the examiner must render an opinion with 
reasons as to whether it is at least as 
likely as not that any currently 
diagnosed tinnitus and/or bilateral 
sensorineural hearing loss disability are 
related to acoustic trauma, consistent 
with his military occupational specialty 
of equipment repairman, which the veteran 
experienced in service, or left ear 
infection noted in service.  A complete 
rationale for all opinions expressed must 
be provided in the claims file.  The 
examination report must be typed. 

3.  Concerning the veteran's claim for 
service connection for PTSD, a request 
should be made to the veteran, with a 
copy to his representative, that he 
provide additional details concerning his 
claimed stressors, such as the locations 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, and 
units of assignment.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.

4.  The RO should then review the claims 
file, to include any additional 
information provided by the veteran in 
response to this remand, and prepare a 
summary of the veteran's alleged 
stressors. A copy of the summary, the 
veteran's stressor statements, his 
service personnel records and his DD 214 
should be forwarded to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  That organization should be 
requested to verify, if possible, the 
veteran's asserted in-service stressors.  
Moreover, if, as a result of any 
development undertaken by this Remand, it 
would be logical to contact other 
agencies to establish the occurrence of a 
stressful event, or to verify other 
events, that development should be 
accomplished.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:  (a) whether the stressor(s) 
determined by the RO to actually have 
occurred was sufficient to produce PTSD; 
(b) whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; (c) whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.  

7.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss, 
PTSD and tinnitus on a de novo basis.  If 
any of the determinations of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



